Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #16/689125, Pivotal Supporting System Having Supporting Lever With Attractive Cover, filed 11/20/2019.  Claim 1 is pending.  This Final Office Action is in response to applicant's reply dated 8/18/21. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, there is no antecedent basis for “said housing a chamber”.






















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0376639 to Bowman et al. (hereinafter ‘Bowman’) in view of US 9,693,015 to McArdell et al. (hereinafter ‘McArdell’), further in view of US 10,935,179 (Hung), and further in view of US 2017/0156499 to Kane et al. (hereinafter ‘Kane’).

Regarding Claim 1, as best understood, Bowman teaches a pivotal supporting system (10; para [0029]) comprising: 
a supporting base (12; Figure 1), 
a supporting column (26) disposed on said supporting base (12), and  
5a supporting lever including a housing (34) attached to said supporting column (26) for supporting a remote member (44) on said supporting base, said housing (34) a chamber defined in said housing (space inside housing in Figure 3), said housing (34) including an outer peripheral wall for forming and defining said chamber of said housing (outer wall that defines upper elliptical edge in Figure 3), and a side portion (left side or right side or front side or back side etc.), 
said supporting lever including:  a cover (36).

McArdell, which is also drawn to a supporting system with removable covers (151,152; Figure 4) teaches providing a range of cover panels with different surfaces to allow a user to match the equipment with the interior decoration of the room, and further teaches using a plurality of first and second magnetic attractive elements (302) on the cover and the support arm (housing) in order to make cosmetic changes quickly and easily (col 3, ln 1-19; col 6, ln 65-col 7, ln 5), wherein said magnetic attractive members (302) of said housing are 20attached to said peripheral wall (teaches magnets attached to upper edges 45 and 46; Figure 4).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a plurality of magnets as taught by McArdell on the housing and cover of Bowman, in order to allow the covers to be easily and quickly removed/replaced without requiring the use of tools, and to place the magnets along the peripheral wall of Bowman, as taught by McArdell, since this allows a secure connection between the outer perimeters of the cover and housing to prevent St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Bowman and McArdell combined do not specifically teach a notch formed in said peripheral wall at said side portion and communicating with said chamber, wherein said notch is configured to be used to separate said cover from said housing.  
However, Hung, which is also drawn to a pivotal supporting system with a housing (41) that comprises a chamber (410) and a detachable cover (510), further teaches a notch (415; Figures 3 and 4; col 3, ln 10-14; col 4, ln 9-17) formed in said peripheral wall at said side portion of said peripheral wall of said housing, said notch (415) of said peripheral wall communicating with said chamber (410) of said housing (col 3, ln 10-14).   
Additionally, Kane, which is drawn to magnetically attachable panels, further teaches that using finger holds are well-known in the art to provide gripping surfaces by which to decouple magnetic attachments (para [0045]).
.


Response to Arguments

In response to the Applicant’s argument that McArdell does not teach that the cover may be easily and quickly disengaged from the support arm because McArdell does not suggest a way to separate the cover from the support arm, the Examiner has fully considered the argument but it is not persuasive since McArdell specifically teaches that using magnets allows the cover panel to “be removed easily without the requirement for tools” (col 3, ln 8-9) making it possible to “make cosmetic changes quickly and easily” (col 6, ln 65-col 7, ln 5).
The Applicant further argues that if using magnets would have been so obvious to one of skill in the art then Bowman would have done it, since McArdell first published in 2015. The Examiner has fully considered this argument but it is not persuasive, since a feature not being included in an invention does not constitute it as non-obvious. The Examiner looks at prior art to see if one of skill in the art would have been motivated to add that feature. Since using different types of fasteners to attach covers (such as clips, screws, snaps, and magnets) is well-known in the art, one of skill in the art would have been motivated to use any known fastener based on the user’s needs and preferences. 
The Applicant argues that Hung fails to teach a plurality of magnetic attractive elements. The Examiner has fully considered this argument but it is not persuasive since the Applicant is providing a piecemeal analysis of the references, and it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
The Applicant further argues that the notch in Hung is used to displace the releasable retaining member to the releasing position and not configured to be used to separate the cover from the housing. The Examiner has fully considered this but it is not persuasive since by displacing the releasable retaining member the user IS separating the cover from the housing. Finger holds are well-known in a variety of arts and the purpose of a finger hold is to allow a user’s finger to grip the structure. While Hung doesn’t teach that the attachment between the cover and housing are magnets, but instead a latch, the notch of Hung would still be used in the same manner, namely to grip the cover and separate it from the housing. Notwithstanding, the Examiner added the Kane reference to show finger holds are used when separating magnetically attached elements as well. See below where additional prior art not relied upon is listed showing that finger holds are used across varying fields and is a well-known element used for the purpose of allowing a user to grip an element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
The following prior art teaches finger holds used in a variety of different fields:
US2017/0334404 teaches notch 210 for a user’s finger to separate element 4 from element 2.
US2016/0166090 teaches finger hold 50 (Figure 1).
US2016/0316870 teaches finger hold 16 (Figures 7-9).
US2020/0246715 teaches using finger holds to separate magnetically attached elements (para [0087]).
US2016/0143785 teaches finger hold (9) for separating element 3 from base 1 (para [0071]).
US20160102805 teaches finger holds to remove element 1022 from the base (para [0076]).
USD635099 teaches a cover and housing each having a plurality of finger holds.

The following prior art teaches arms with detachable covers:
US 2007/0040084 teaching another removable cover 102 snapped into the housing (Figure 8).
US 2008/0067317 teaches covers 126a,126b.
US8469323 teaches using both top and side removable covers.

US5697588 teaches cover (42) snap-fit into the housing.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632